Citation Nr: 1533243	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  11-01 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to August 25, 2009 for the award of a rating of 30 percent for service-connected migraines.  

2.  Entitlement to service connection for peroneal tendonitis of the left lower extremity.  

3.  Entitlement to service connection for peroneal tendonitis of the right lower extremity.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinea pedis, claimed as plantar fasciitis.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Board notes that a May 2010 rating decision denied as a matter of law the Veteran's eligibility for consideration of his increased rating claim pursuant to the VA Fast Letter 08-41 Revised for "Special Temporary Procedures in Response to October 2008 Records Incident."  Although the Veteran's representative referenced the May 2010 RO denial in the June 2010 notice of disagreement (NOD) statement, no substantive basis for the disagreement was set forth.  As such, there has been no assertion that the criteria for eligibility as a matter of law have been met, and the Board finds that, pursuant to Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991), a remand for production of a statement of the case (SOC) on the matter would serve no useful purpose.  

The issues of entitlement to service connection peroneal tendonitis of the left lower extremity, entitlement to service connection for peroneal tendonitis of the right lower extremity, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinea pedis, claimed as plantar fasciitis, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).






FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that the Veteran's claim for a compensable rating for migraine headaches was received on August 25, 2009.

2.  It is at least as likely as not that an increase in the severity of the Veteran's migraine headaches was factually ascertainable on January 27, 2009, which is within the one-year period prior to the August 25, 2009.  


CONCLUSION OF LAW

The criteria for an effective date of January 27, 2009, but no earlier, for the grant of a 30 percent rating for migraine headaches have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.124a, DC 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The issue of entitlement to an earlier effective date arises from the Veteran's disagreement with the effective date assigned in connection with the grant of an increased rating for the service-connected migraine headaches.  Where an underlying claim for benefits has been granted and there is disagreement as to "downstream" issues such as the effective date, there is no need to provide additional VCAA notice, and any defect in the notice is not prejudicial.  38 C.F.R. 
§ 3.159(b)(3); See also Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C.A. 
§§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  Here, the RO provided the Veteran with the required SOC in July 2010 discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations.  

The Veteran's service treatment records, private treatment records, and VA treatment records have been associated with the claims file.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  Generally then, to determine an appropriate effective date for an increased rating, the Board must determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).


Receipt of Claim

On August 25, 2009, VA received a letter from the Veteran's representative stating that the Veteran had filed for an increase on November 15, 2008, and that after a review of the Veteran's claims file in May 2009 revealed no evidence of the claim, the Veteran's representative filed a May 2009 memorandum asking for consideration of the claim for an increase.  This August 2009 letter was accompanied by a copy of a Form 21-22 dated November 15, 2008 designating the American Legion as the Veteran's representative, a statement by the Veteran dated November 15, 2008 requesting an increase for his conditions specifically noting severe headaches, a memorandum from the Veteran's representative dated May 27, 2009, and a cover letter dated November 19, 2008 for the enclosures entitled "Memorandum: Adjudication."  There is no indication in the claims file that these documents, or any other document indicating the desire to file a claim, were received by VA prior to August 25, 2009.     

The presumption of regularity "supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found. Inc., 272 U.S. 1, 14-15 (1926)).  If an appellant submits clear evidence, "the burden shifts to the Secretary to show that regular mailing practices were followed in mailing the document in question in accordance with applicable law and regulation," Grain v. Principi, 17 Vet. App. 182, 187 (2003).  

Here, the Board finds that if the claim had been received in November 2008, or May 2009, it can be presumed that the RO would have acted to process the claim and associate it with the claims file.  This did not happen.  Thus, the Board finds that the presumption of regularity has attached, and the Veteran must show by clear evidence that the presumption of regularity has been rebutted.  The assertion of the Veteran and his representative that the claims were filed, and copies of documents signed by the Veteran or dated by the representative in November 2008, are not sufficient to show that these documents were filed with VA or to establish the presumption of receipt under the common law mailbox rule.  See Rios v. Mansfield, 21 Vet. App. 481, 482 (2007) (stating that the "presumption of receipt permitted under the common law mailbox rule is not invoked lightly" and "requires proof of mailing, such as an independent proof of a postmark, a dated receipt, or evidence of mailing apart from a party's own self-serving testimony").  

The Board is sympathetic to the Veteran's belief that his claim was filed in November 2008, or alternatively in May 2009.  However, without supporting objective evidence, the assertions of the Veteran and his representative that the documents were filed are insufficient to rebut the presumption of regularity in the administrative process.  Furthermore, there is no correspondence from the RO to the Veteran suggesting that the claim had been received in November 2008 or May 2009.  Based on this evidence, the Board must conclude that VA properly discharged its duties and that the Veteran's claim was not filed prior to August 25, 2009.  

Increase in Severity of Symptoms

As noted above, an earlier effective date for an increased rating may be granted on the date of a factually ascertainable increase in the disability, if such increase occurred within the one-year period preceding the date of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Accordingly, the evidence of record for the year prior to August 25, 2009 must be considered.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's migraine headaches were rated as noncompensable prior to August 25, 2009, and as 30 percent thereafter, under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  Pursuant to DC 8100, characteristic prostrating attacks averaging one in 2 months over the last several months are assigned a 10 percent rating, characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating, and very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  Id.  The rating criteria do not define "prostrating," nor has the Court.  The Board notes, however, that DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (32nd Ed. 2007), defines "prostration" as "extreme exhaustion or powerlessness."

A January 27, 2009 neurology consult note indicates that the Veteran reported compensating for his migraine headaches by missing work when he awakens with a headache.  The headaches may occur once a month or 4 to 5 times a week, and last up to 1 and a half days, with pounding temples, phonophobia, photophobia, and occasional nausea and vomiting.  The October 2009 examiner specifically referenced this notation in the discussion of the Veteran's headaches, as did the March 2010 rating decision assigning a 30 percent rating.    A record of the days the Veteran missed from work in 2008 and 2009 indicates that the Veteran missed two days of work in January 2009, and three days in December 2008.  An October 2009 statement from the Veteran's employer stated that it was the employer's understanding that the Veteran's sick leave usage has almost always been because of the Veteran's problem with severe headaches.  

The Board recognizes that the January 27, 2009 neurology consult note does not specifically state that the Veteran experienced prostrating attacks.  However, the Veteran did report that the severity of the headache was such that they caused him to miss work, and the record of sick leave usage from the Veteran's employer indicates that the Veteran was averaging using at least one day of sick leave per month at this time.  In light of the reliance of the VA examiner on this notation, taking the record as a whole, and resolving all doubt in favor of the Veteran, the Board concludes that on January 27, 2009 it was factually ascertainable that the Veteran's migraine headaches more nearly approximated the criteria of characteristic prostrating attacks occurring on an average of once a month over the last several months.  38 C.F.R. §§ 4.7, 4.124a, DC 8100.  

In summary, resolving all reasonable doubt in the Veteran's favor, entitlement to a 30 percent rating arose January 27, 2009, the date of the VA neurology consult note.  Thus, an effective date of January 27, 2009 is warranted for the assignment of a 30 percent evaluation for migraine headaches, but no earlier, and to this extent, the appeal is granted.  


ORDER

An effective date of January 27, 2009, but no earlier, for the award of a 30 percent rating for migraine headaches, is granted. 


REMAND

The Veteran's June 2010 NOD specifically disagreed with all adjudicative determinations mentioned in the March 2010 rating decision.  The March 2010 rating decision denied a rating in excess of 30 percent for migraine headaches, denied service connection for peroneal tendonitis of the left lower extremity, denied service connection for peroneal tendonitis of the right lower extremity, and declined to reopen a claim of service connection for tinea pedis (claimed as plantar fasciitis).  No statement of the case (SOC) has been issued regarding the appeal of the denial of those issues.  When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999). 


Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC for the issues of the denial of a rating in excess of 30 percent for migraine headaches, denial of service connection for peroneal tendonitis of the left lower extremity, denial of service connection for peroneal tendonitis of the right lower extremity, and denial of a claim to reopen a claim of service connection for tinea pedis (claimed as plantar fasciitis), so that the Veteran may have the opportunity to complete an appeal on the issues (if he so desires) by filing a timely substantive appeal.  The issue(s) should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


